DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on October 10, 1967 ,was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that this prisoner has six felony convictions, four state prison incarcerations and two military incarcerations. His long record, dating back to 1940, indicates that he should not be considered for parole before his regular time which is in August of 1969.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.